Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 1 of 27



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-80913-CIV-ALTMAN/Brannon

  JULIE REGINA,

          Plaintiff,
  v.

  THE WEISS GIFTED AND
  TALENTED SCHOOL, INC.,

        Defendant.
  ____________________________/

                                                 ORDER

          After local regulators instructed the Weiss School to cut costs, the School decided not to renew

  some of its employees’ contracts and brought in a communications director to boost enrollment. One

  such unrenewed employee—our Plaintiff, Julie Regina—is convinced that the real reason for her

  dismissal was the School’s bias against her semi-advanced age. But, because she hasn’t adduced any

  evidence of discriminatory motive, the Weiss School’s Motion for Summary Judgment is

  GRANTED.

                                                THE FACTS

          I.           The Defendant

          The Weiss Gifted and Talented School (the “Defendant,” the “Weiss School,” or simply the

  “School”) is a private, non-profit school accredited by the Florida Council of Independent Schools

  (“FCIS”). See Defendant’s Statement of Facts (“Def. SOF”) [ECF No. 36] ¶ 1. 1 In September 2015,


  1
    The Court will cite to the Def. SOF only where the Plaintiff has failed to rebut a proposition asserted
  in that document. S.D. FLA. L.R. 56.1(b) (“All material facts set forth in the movant’s statement filed
  and supported as required above will be deemed admitted unless controverted by the opposing party’s
  statement provided that the Court finds that the movant’s statement is supported by evidence in the
  record.”).
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 2 of 27



  FCIS performed a “comprehensive review and evaluation” of the Defendant as part of its regular

  reaccreditation process. Id. ¶ 7. The FCIS submitted a report to the Defendant consisting of

  “commendations”—for things the Defendant did well—and “recommendations” for ways in which

  the Defendant could begin to comply with FCIS standards. See FCIS Report [ECF No. 34-5]. But the

  Report noted that “there is concern regarding the assets to liability ratio.” Id. at 4. Because the

  Defendant’s “asset to liability ratio of 0.8 to 1” violated FCIS/FKC 3.8.7, the Report recommended

  that “the school must work to bring its asset-to-liability ratio into compliance with FCIS/FKC

  standard 3.8.7.” Id. (emphasis in original).

          In October 2015, about a month after the School received the Report, the Head of School,

  Dr. Denise Spirou, resigned—effective at the end of that year—because “[t]he Board wanted to go in

  a different direction on how I managed the school and it didn’t match my philosophy[.]” Spirou Dep.

  [ECF 42-1] at 18. As she remembered the problem,

          [The Board of Trustees] wanted me to let go of about [six] 2 staff members. We had
          multiple conversations before that and I explained to them that this is a great team in
          place; that maybe it’s not what you see as right, but it’s what I see as the right way.
          Then also they wanted me to put parents in their place, not give them a voice, and I
          said “That’s not my personality. I’m a proactive person. I may not always agree with
          parents, but we have to listen to them.” And I distinctly remember saying that, “You
          want me to make changes in the school?” and they said, “Well, what, can’t you do it?”
          I said “No, I can make changes, but I don’t want to do it. I like who I am and it’s just
          time for me to move on. You need somebody that, you know, just doesn’t have the
          emotional aspect of it and is just very business-oriented.”

  Id. Dr. Spirou later claimed that the Board of Trustees wanted her to fire the six teachers “because

  they didn’t like the teachers who were on staff and they wanted to make changes.” Id. at 31.

          In December 2015, after Dr. Spirou told the School that she wanted to resign, the School

  hired Dr. Tammy Ferguson to replace her. Def. SOF ¶ 16. But Dr. Ferguson agreed to take the job

  only if the School hired her colleague, Dr. Rudolph Collum. See Ferguson Dep. [ECF No. 34-7] at 13.


  2
   Dr. Spiro initially said seven, but then admitted that “I stand corrected, it was six members, not
  seven.” Id. at 30.
                                                     2
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 3 of 27



  As Dr. Ferguson explained, she had “built this kind of resume working side-by-side with Dr. Collum,

  so [she] would not have taken the position if he would have said no . . . because [she] like[d] working

  with the team that [she] can trust.” Ferguson Dep. at 31. Dr. Ferguson got her wish. Dr. Collum

  accepted a position as Chief Operating Officer in December 2015. See Def. SOF ¶ 21. So, by January

  2016, Dr. Ferguson and Dr. Collum were in place as (respectively) the new Head of School and COO.

            As COO, Dr. Collum’s responsibilities were diffuse: mostly, he handled financial tasks—like

  budgeting and fundraising—but he also oversaw other aspects of the School’s operations, such as

  facilities maintenance and security, cafeteria supervision, technology, and “administrative

  miscellanea.” Collum Job Description [ECF No. 34-10] at 2. 3

            To ease the transition from Dr. Spirou to Dr. Ferguson, the Defendant asked Dr. Spirou to

  remain as Head of School and to allow Dr. Ferguson to shadow her for several months. See Def. SOF



  3
      Dr. Collum’s job required him to
            “provide[] leadership in achieving the goals of the Board of Trustees in support of its
            stated beliefs and priorities,” to “[p]lan[] and direct[] all aspects of the school’s
            operational policies, objectives, and initiatives,” to “[p]rovide[] overall supervision and
            advise[] the Board of Trustees and Head of School on all matters relating to business,
            financial, personnel, facility, construction and maintenance, security, food services,
            technology, management information systems, and general school operational issues,”
            to “[m]anage[] the processes in planning, developing, reviewing, presenting, and
            monitoring operating, capital, and fundraising budgets,” to be “[r]esponsible for the
            financial management, auditing process, financial record keeping, financial reporting
            and the development of resources for the school,” to be “[r]esponsible for the
            attainment of short and long-term financial and operational goals,” to “[o]versee[] the
            implementation and management of all school technology initiatives and assure[]
            integration within all school operational areas,” to be “[r]esponsible for the
            management of all aspects of the school including repairs/maintenance, safety,
            cleanliness, potentially modernization, and school-level issues related to building
            security,” to “[o]versee the development and implementation of long-range
            educational facility plans and potential construction/expansion of new educational
            facilities,” to “[a]dminister[] cost-effective and timely implementation of all projects
            and strategic plan initiatives pertaining to and within all areas of school operations,”
            to “[d]irect the development of the organization to ensure future growth,” and to
            “[p]erform[] other duties as assigned.”

  Collum Job Description at 2.
                                                         3
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 4 of 27



  ¶ 23; Spirou Dep. at 42. By March 2016, however, Dr. Ferguson had assumed day-to-day control of

  the School. See Spirou Dep. at 42.

           From the start, Dr. Ferguson understood that her “top priority” was to “increase the asset to

  liability ratio so that the school could meet accrediting standards. To do this, the Weiss School had to

  reduce expenses.” Ferguson Decl. [ECF No. 34-1] ¶ 4. To that end, Dr. Ferguson “looked at every

  person’s schedule, their teaching time, percent of teaching time in front of students and evaluated that

  as to whether that should be a full-time position, part-time position or no position.” Ferguson Dep.

  at 48. Dr. Ferguson explained her thinking this way:

           So when I can go can [sic] into a school that’s in a deficit model, I see how much of
           that, of staff that I can absorb into what I do, and so that’s really my analysis, is how
           much of that can I absorb. So we can look at if I can absorb it and do it. Because
           anytime you go into a new school and you are trying to turn it around, three years is
           the grind and we know that, it’s 12 hours a day kind of grind. So I look at their job
           duties to see what I can absorb so that I can look at eliminating positions that I can
           take on that job.

  Id. at 51. In the end, she decided that “easily Ms. Suzanne Otero’s job could be eliminated as the

  Assistant Head of School and Julie Regina’s job could be eliminated as the Assistant Head of School.”

  Id. at 52. Those “were the two administrators” whose job duties Dr. Ferguson ultimately absorbed. Id.

  at 55.

           But Dr. Ferguson did not limit her cuts to the administrative payroll only; she also made cuts

  at the faculty level. So, for instance, the Weiss School had a music teacher (making $100,000 a year)

  and a teaching artist (earning $70,000 a year). Id. at 110. After seeing that the music teacher was

  working “maybe 50 percent, if that much,” Dr. Ferguson eliminated the teaching artist position. Id.

  Dr. Ferguson also cut a “Media Specialist.” Id. at 112.

           Dr. Ferguson then sought to increase revenue. She replaced the vacant “Director of

  Communications” with a “Director of Marketing, Admissions, and Communications.” Collum Decl.

  [ECF No. 34-11] ¶ 10. This new Director, Dr. Ferguson hoped, would boost enrollment—which, in


                                                      4
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 5 of 27



  turn, would increase tuition and, by extension, revenue. Ferguson Dep. at 59. For this position, Dr.

  Ferguson hired her former colleague, 34-year-old Brittany Steele Theimer. Def. SOF ¶ 30. As Director

  of Marketing, Steele was responsible for promoting the School through various media platforms—

  including targeted advertising, TV, newspapers, and the internet. Steele Job Description [ECF No. 34-

  13]. 4




  4
      Steele’s job duties were described as follows:

            “[p]rovides leadership in achieving the goals of the Board of Trustees in support of its
            stated beliefs and priorities,” “[p]rovides overall supervision of the Admissions
            Department and advises the Head of School and Chief Operating Officer on all
            matters relating to recruiting, admissions, and student enrollment,” “[a]dministers
            cost-effective and timely implementation of all projects and strategic plan initiatives
            pertaining to and within all areas of marketing, admissions, and communication,”
            “[c]oordinates all marketing and advertising efforts to promote the current and future
            growth of the school to achieve enhanced student enrollment and financial success,”
            “[o]versees the implementation and management of all social media posts to assure
            integration within all school operational areas and the promotion of the school,” is
            “[r]esponsible for the development and continued enhancement of the school’s online
            presence through the use of Google Analytics, Blackbaud products, and other online
            tracking mechanisms,” “[s]erves as the school’s communications representative to all
            media outlets including newspapers, TV stations, magazines, independent reports, and
            social media contacts,” “[c]oordinates the media presence process within the school
            with parents, students, staff and other school stakeholders,” “[s]erves as the school’s
            communications representative to all school staff, parents, and other school
            stakeholders regarding school events, announcements, schedules, and other pertinent
            school operational information,” is “[r]esponsible for coordinating marketing and
            advertisement initiatives of school events and school news via multiple media outlet
            in the surrounding community,” is “[r]esponsible for the development of school press
            releases related to school events, achievements, and/or announcements and
            coordinating with the distribution of press releases to various media outlets,” “[w]ork
            directly with the school Parent Association (PA) to coordinate the communication and
            marketing processes for PA events, announcements and other information
            disseminated to the school population,” “[p]articipates in community outreach events
            to facilitate school and community partnerships,” “[p]articipates on the school’s
            leadership team in the development of the organization to ensure future growth,” and
            “[p]erforms other duties as assigned by the Head of School.”

  Steele Job Description.
                                                       5
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 6 of 27



          The parties dispute the efficacy of these cost-cutting measures. The Plaintiff maintains that

  there were no cuts—or, more precisely, that what cuts were made were, on the whole, ineffectual. As

  the Plaintiff tells it, the School paid $222,000 more in salaries in 2016–17 than it did in 2015–16 (her

  last year at the School). 5 See Weiss School Budgets [ECF No. 42-6] at 1–4. The Defendant, for its part,

  quibbles with the Plaintiff’s numbers—characterizing the spreadsheets from which they were drawn

  as inadmissible drafts. See Reply at 5 n.2. But the Defendant also submits other evidence for its view

  that it saved money by shifting from a model with (1) a CFO, (2) a Director of Communications and

  (3)–(4) two Assistant Heads of School (with salaries of $106,568.00, $30,000.00, $76,568.00, and

  $68,243.00, respectively) to one with only (1) a COO and (2) a Director of Marketing, Admissions,

  and Communications (with salaries of $161,568.00 and $106,568.00, respectively). See Collum Decl. ¶

  10. This shift reduced payroll from $281,379 for four positions to $268,136 for two—savings of

  roughly $13,000. See id. ¶ 10. And, the Defendant emphasizes, the School’s enrollment increased by 50

  students. 6 See Ferguson Dep. at 99. Overall, then (the Defendant says), the School went from a

  $284,000 deficit to a $499,000 surplus. Id. at 115. The Plaintiff makes no effort to refute this budgetary

  turnaround. See generally Response.

          II.     The Plaintiff

          In 2016, the Plaintiff, Julie Regina, was a 56-year-old Assistant Head of School. See Regina

  Dep. [ECF No. 33-1] at 10. She began working at the Weiss School in 2004 as a second-grade

  language-arts and social-studies teacher. Id. at 36. She became a fourth-grade teacher one year later

  and quickly picked up additional responsibilities. Id. She also helped teach Taekwondo, art, and “a



  5
    $2,385,115 in 2016–17 compared with $2,162,379 in 2015–16.
  6
    The “School Assessment and Action Plan”—designed for presentation to the Board of Trustees in
  April 2016—indicated that the School had 257 students in 2016 out of a maximum capacity of 344.
  See School Assessment and Action Plan [ECF No. 42-4] at 31–32. Even if these numbers aren’t exactly
  right—the document looks like a draft—they make clear that adding 50 students represented a
  substantial increase in enrollment. Id.
                                                      6
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 7 of 27



  couple of other assisting parts, I guess, during some of our other times during the day.” Id. Then, in

  2006, she added a job as ESE coordinator—for “Exceptional Student Education”—and worked

  directly with the guidance counselor. Id. at 39. At the end of that year, she left the classroom and

  became an administrator—serving full-time as guidance counselor and ESE coordinator. Id. By 2011,

  the Plaintiff had become the “Administrator for Student Services” and, in that role, continued to

  assume more responsibility. Id. at 47. So, for instance, she became the advisor for the school’s chapter

  of National Junior Honor Society and even gave admissions tours. Id. at 46, 50. And, when the Head

  of School was away, the Plaintiff would step in as acting Head of School. Id. at 54. In 2013, she became

  the Assistant Head of School, filling a position that had been vacant for two years. Id. at 62. By 2016,

  the Plaintiff was tasked primarily with ensuring both that the School’s classrooms functioned properly

  and that the School’s curriculum met its students’ needs. 7



  7
      The Plaintiff’s job responsibilities required her:

            “[t]o act as Head of School in the Head’s absence and communicate with the Head
            about any special situations occurring at the school,” “[t]o keep the Head fully
            informed on student issues and all other relevant matters pertaining to school life,”
            “[t]o sustain and enhance the school’s climate and culture, involving faculty and
            families in support of the school’s mission, vision, and values,” “[t]o work to produce
            smooth day to day internal operations,” “[t]o articulate and promote the school’s
            mission and philosophy,” “[t]o participate in the life of the school and establish a
            campus presence in order to retain a clear sense of the program,” “[t]o maintain an
            active presence in the classrooms,” “[t]o work closely with the Head of School in
            monitoring the academic climate of the school,” “[t]o work closely with the Head of
            School and faculty in reviewing, researching, revising, and developing curriculum,”
            “[t]o participate in the admission process and assist with admission decisions as
            needed,” “[t]o oversee the scheduling of parent/teacher conferences, to edit and
            proofread all student narratives and recommendations, and to maintain records and
            correspondence relating to parent conferences,” to “oversee the social emotional
            needs of all of our middle school students by working in conjunction with the child,
            parents, and teachers—this is fulfilled through observations, and guidance meetings
            with small groups, one to one, and whole classes by grade,” to “[s]end out lists for
            guidance and ESE with specific instructions for accommodations in middle school
            grades 5 through 8,” to “[r]eview all middle school report cards and monitor
            Netclassroom,” to “[m]eet with Middle School Math teacher to set up and coordinate


                                                           7
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 8 of 27



          III.    The Conflict

          On May 11, 2016, the Plaintiff asked Dr. Ferguson for an impromptu meeting—at which she

  asked the Head of School whether her contract would be renewed for the following year. See Regina

  Dep. at 153. Dr. Ferguson answered that it wouldn’t be. Id. When the Plaintiff asked about other jobs

  at the School, Dr. Ferguson said that none were available. Id. 8 After she left that meeting, the Plaintiff

  called four of the School’s five board members—one of whom (Bill Tilsen) told her that there were

  other jobs available at the School. Id. at 159.




          Math Counts etc.,” to “[l]esson plan meetings for Special Teachers and Middles [sic]
          School Teachers,” to “order[] and oversee[] the standardized testing in the school/To
          assist the Head of School with developing summary reports on students’ progress
          including the standardized testing/maintain inventory, and purchase testing materials
          for standardized testing,” to oversee “[s]tudent files and records-check throughout the
          year to make sure all students[’] immunization records and physicals are up to date,”
          to “prepare summer files,” to oversee “teacher files and records,” to oversee
          “[t]utoring assignments of teachers to students,” to provide “[g]uidance for 8th graders
          going to high school—High School Showcase in October or November—Send out
          pertinent emails and keep up to date on the End of Course assessments for High
          School math classes,” to run “[g]ifted summer programs through Duke TIP and Johns
          Hopkins—sending out the paperwork for qualified students to take testing through
          these organizations and classes2nd-8th [sic] grades accordingly,” to “[s]chedule
          necessary gatherings and meetings in regards to Duke TIP and Johns Hopkins or
          curriculum related,” to “[p]ut together class lists for each new school year when we
          have two groups of that particular grade,” to “[o]verse Title II activities and PD360—
          there will be meetings that I must attend during each school year—keep paperwork
          up to date—meet with Lower School Head,” to “[g]uide the Florida Virtual students,
          do check up on progress reports, copy reports for files, send grades for report card
          postings,” to “[o]versee SEVIS-keep updated-log in every 30 days and change
          password every 90 days-add in new I20 students and remove students as needed,” to
          “[p]ut together elective lists for each new school year,” to “[f]acilitate Florida Virtual
          School Students,” “[t]o support the faculty and staff with student discipline and follow
          through the correspondence and/or related record keeping,” and to “[h]andle Health
          Department Yearly documentation.”

  Regina Job Description [ECF No. 34-3].
  8
   Dr. Ferguson remembers the conversation differently. See Ferguson Dep. at 75. But, because the
  Plaintiff is the non-movant, we view conflicting testimony in her favor. See Pennington v. City of
  Huntsville, 261 F.3d 1262, 1265 (11th Cir. 2001).
                                                      8
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 9 of 27



          The next day (May 12, 2016), Dr. Ferguson approached the Plaintiff when she arrived at school

  and “said, oh I heard—Bill Tilsen told me that you talked to him and you’re interested in a job[.]” Id.

  This “surprised” the Plaintiff because “[she had] told [Dr. Ferguson] the day before that [she] was

  interested in a job.” Id. Dr. Ferguson added that Tilsen had “told [Dr. Ferguson] that [the Plaintiff]

  was interested in a job,” and that “he told [Dr. Ferguson] that [the Plaintiff] was interested in possibly

  the language-arts position in the school.” Id. This (again) confused the Plaintiff “because the day

  before there’s no jobs, the interview process is at the end, okay, but now maybe there are jobs. I don’t

  know. So I said yes, I am interested in a job.” Id. The Plaintiff says that she could have filled—and

  should have been considered for—a job either as a social-studies teacher or as a language-arts teacher.

  See Regina Dep. at 154. But it’s undisputed that the social-studies position was unavailable on May 11

  and 12, 2016 because Dr. Ferguson had already hired Thomas Ievoli—whom she had known at her

  previous school—as the social-studies teacher on May 1. Pl. SOF ¶ 55; Ievoli Employment Agreement

  [ECF No. 42-10].

          The timeline for the language-arts position is less clear. What the parties agree on is that Dr.

  Ferguson told the Plaintiff about the language-arts opening on May 12, 2016. Pl. SOF ¶ 36. As the

  Plaintiff remembers it, when she came back to school on the 12th, “[Dr. Ferguson] needed to know

  if I was interested in a job. I immediately told her the day before that I was interested and right then

  that I was interested in a job.” Regina Dep. at 159. Dr. Ferguson cautioned the Plaintiff that “I don’t

  know what a job would pay, but it won’t pay you for the last nine years because you haven’t been in

  the classroom.” Id. at 160. The Plaintiff replied: “Well how much would that be if there was a job.”

  Id. Dr. Ferguson admitted that she didn’t know. See id. (“I don’t know, I’ll have to get back with you.”).

  And “[t]hat’s the way the conversation ended, that Dr. Ferguson was going to get back with me about

  salary and if there was a job, what it was going to be and I don’t know I never heard—I didn’t hear




                                                      9
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 10 of 27



   back.” Id. 9 On May 23, 2016, Kelsey Dougherty—whom (again) Dr. Ferguson had known from their

   four years together at a previous school—accepted the language-arts position. See Dougherty

   Employment Agreement [ECF No. 42-12] at 7; Dougherty Dep. [ECF No. 42-11] at 11.

          The Plaintiff next heard about the language-arts position on May 26, 2016, when Dr. Ferguson

   presented her with a letter stating (in substance) that (1) Dr. Ferguson had offered the Plaintiff the

   language-arts position on May 11, 2016; that (2) Dr. Ferguson had set a May 20, 2016 deadline for the

   Plaintiff’s response to that offer; and that (3) the Plaintiff never got back to Dr. Ferguson about the

   position. See May 26, 2016 Letter [ECF No. 42-13]. Viewing the letter as untrue—the Plaintiff insists

   that Dr. Ferguson never offered her the language-arts job—the Plaintiff refused to sign it. See Regina

   Dep. at 161. The Plaintiff’s contract expired on June 30, 2016. See Def. SOF ¶ 41.

          For this non-renewal, the Plaintiff has sued the Weiss School, alleging that she was fired

   because of her age, in violation of the Florida Civil Rights Act (Count I) and the Age Discrimination

   in Employment Act (Count II). Compl. [ECF No. 1] at 7–8. After a long, hard-fought litigation, the

   Defendant has moved for summary judgment on both counts. See Defendant’s Motion for Summary

   Judgment (“the Motion”) [ECF No. 35]. 10 The Plaintiff, for her part, has moved for summary

   judgment on the Defendant’s Third and Fifth Affirmative Defenses (“Mitigation of Damages” and

   “Claims Not Addressed in Administrative Charge,” respectively). See Plaintiff’s Motion for Summary

   Judgment [ECF No. 32]; Answer [ECF No. 5]. 11 This Order follows.




   9
     Dr. Ferguson says that she told the Plaintiff to advise her if she was interested in the language-arts
   position by May 20, 2016. Ferguson Decl. ¶ 7. On May 21, 2016, not having heard from the Plaintiff,
   Dr. Ferguson offered the position to another candidate, Kelsey Dougherty. Id.
   10
      The Motion is fully briefed. See Response to Defendant’s Motion for Summary Judgment
   (“Response”) [ECF No. 43]; Reply in Support of Defendant’s Motion for Summary Judgment [ECF
   No. 47].
   11
      This motion is likewise ripe for adjudication. See Defendant’s Response to Plaintiff’s Motion for
   Summary Judgment [ECF No. 37]; Reply in Support of Plaintiff’s Motion for Summary Judgment
   [ECF No. 41].
                                                     10
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 11 of 27



                                            STANDARD OF REVIEW

           Summary judgment is appropriate when “there is no genuine dispute as to any material fact

   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “By its very terms,

   this standard provides that the mere existence of some alleged factual dispute between the parties will

   not defeat an otherwise properly supported motion for summary judgment; the requirement is that

   there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

   An issue of fact is “material” if it might affect the outcome of the case under the governing law. Id. at

   248. A dispute about a material fact is “genuine” if the evidence could lead a reasonable jury to find

   for the non-moving party. Id. “The mere existence of a scintilla of evidence in support of the plaintiff’s

   position will be insufficient; there must be evidence on which the jury could reasonably find for the

   plaintiff.” Id. at 252.

           At summary judgment, the moving party bears the initial burden of “showing the absence of

   a genuine issue as to any material fact.” Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997);

   see also Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (“[A] party seeking summary judgment always

   bears the initial responsibility of informing the district court of the basis for its motion, and identifying

   those portions of [the record] which it believes demonstrate the absence of a genuine issue of material

   fact.”). Once the moving party satisfies its initial burden, the burden then shifts to the non-moving

   party to “come forward with specific facts showing there is a genuine issue for trial.” See Bailey v. Allgas,

   Inc., 284 F.3d 1237, 1243 (11th Cir. 2002) (emphasis omitted) (quoting Matsushita Elec. Indus. Co. v.

   Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

           The Court, in ruling on a motion for summary judgment, “need consider only the cited

   materials, but it may consider other materials in the record.” Fed. R. Civ. P. 56(c)(3); see also HRCC,

   Ltd. v. Hard Rock Cafe Int’l (USA), Inc., 703 F. App’x 814, 817 (11th Cir. 2017) (noting that a “court

   may decide a motion for summary judgment without undertaking an independent search of the


                                                        11
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 12 of 27



   record” (quoting Fed. R. Civ. P. 56 advisory committee’s note)). In any event, on summary judgment,

   the Court must “review the facts and all reasonable inferences in the light most favorable to the non-

   moving party.” Pennington, 261 F.3d at 1265.

           In sum, then, if there are any genuine issues of material fact, the Court must deny summary

   judgment and proceed to trial. Whelan v. Royal Caribbean Cruises Ltd., 2013 WL 5583970, at *2 (S.D.

   Fla. Aug. 14, 2013). On the other hand, the Court must grant summary judgment if a party “has failed

   to make a sufficient showing on an essential element of her case.” Celotex, 477 U.S. at 323; see also Lima

   v. Fla. Dep’t of Children & Families, 627 F. App’x 782, 785–86 (11th Cir. 2015) (“If no reasonable jury

   could return a verdict in favor of the nonmoving party, there is no genuine issue of material fact and

   summary judgment will be granted.” (quoting Beal v. Paramount Pictures Corp., 20 F.3d 454, 459 (11th

   Cir.1994))).

                                                   THE LAW

           The Age Discrimination in Employment Act (the “ADEA”) makes it unlawful for an employer

   to “fail or refuse to hire or to discharge any individual or otherwise discriminate against any individual

   with respect to his compensation, terms, conditions, or privileges of employment, because of such an

   individual’s age[.]” 29 U.S.C. § 623(a)(1). 12 To prevail in an ADEA case, a “plaintiff must prove by a

   preponderance of the evidence that age was the ‘but for’ cause of the employer’s adverse decision.”

   Menefee v. Sanders Lead Co., 786 F. App’x 963, 966 (11th Cir. 2019) (quoting Gross v. FBL Fin. Servs., Inc.,

   557 U.S. 167, 180 (2009)).

           “A plaintiff in an ADEA claim may establish a claim of illegal age discrimination through

   either direct evidence or circumstantial evidence.” Mora v. Jackson Mem. Found., 597 F.3d 1201, 1204



   12
     “Federal case law interpreting the ADEA applies to cases arising under the FCRA [Florida Civil
   Rights Act].” Ashkenazi v. S. Broward Hosp. Dist., 607 F. App’x 958, 960–61 (11th Cir. 2015) (cleaned
   up) (quoting City of Hollywood v. Hogan, 986 So. 2d 634, 641 (Fla 4th DCA 2008)). “Thus, [the plaintiff’s]
   FCRA claims . . . rise or fall with the ADEA claims.” Id. at 961.
                                                       12
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 13 of 27



   (11th Cir. 2010). Direct discrimination requires evidence that reveals “a discriminatory or retaliatory

   attitude correlating to the discrimination or retaliation complained of by the employee.” Damon v.

   Fleming Supermarkets of Florida, Inc., 196 F.3d 1354, 1358 (11th Cir. 1999). “In other words, the evidence

   must indicate that the complained-of employment decision was motivated by the decision-maker’s

   ageism. As a result, only the most blatant remarks, whose intent could be nothing other than to

   discriminate on the basis of age will constitute direct evidence of discrimination. An example of direct

   evidence would be a management memorandum saying, ‘Fire Earley—he is too old.’” Id. at 1358–59.

           In the absence of direct evidence, courts apply the McDonnell Douglas test to evaluate ADEA

   claims that are premised on circumstantial evidence. See Liebman v. Metropolitan Life Ins. Co., 808 F.3d

   1294, 1298 (11th Cir. 2015). Under that test, an employee must first establish a prima facie case, “which

   creates a presumption of unlawful discrimination.” Id. The elements of the prima facie case vary

   depending on the kind of harm the plaintiff has alleged—the two kinds being “discriminatory

   discharge” and “reduction in force.” Id. In a discriminatory-discharge case, the plaintiff must show

   that: “(1) he was a member of the protected group between the age of forty and seventy; (2) he was

   subject to an adverse employment action; (3) a substantially younger person filled the position from

   which he was discharged; and (4) he was qualified to do the job from which he was discharged.” Id.

           On the other hand, when the plaintiff’s position has been eliminated entirely, “the plaintiff

   must [1] show that he was in the protected age group and was adversely affected by an employment

   decision, [2] establish that he was qualified for the position held (or to assume another position) at the

   time of discharge and [3] present sufficient evidence from which a reasonable jury could find that the

   employer intended to discriminate on the basis of age through its employment decision.” Zaben v. Air

   Prods. & Chems., Inc., 129 F.3d 1453, 1457 (11th Cir. 1997); see also Mitchell v. City of LaFayette, 504 F.

   App’x 867, 870 (11th Cir. 2013) (“The variant test alters the fourth prong of the McDonnell Douglas test,

   that a person outside the protected class replaced the plaintiff, because, in [reduction-in-force cases],


                                                       13
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 14 of 27



   employers rarely seek replacements for the discharged employee.”). To satisfy this last prong, “the

   plaintiff must produce some evidence that the employer did not treat him neutrally with respect to his

   age, but, instead discriminated based upon it. The evidence must lead the factfinder to reasonably

   conclude either that the employer consciously refused to consider retraining or relocating the plaintiff

   due to his protected-class membership, or that the employer considered his protected-class

   membership as a negative factor in that consideration.” Mitchell, 504 F. App’x at 870 (cleaned up).

           In assessing whether an employer actually discharged an employee—or eliminated the

   employee’s position—courts in this Circuit consider (1) whether a new employee assumed some (or

   all) of the discharged employee’s responsibilities or (2) whether anyone else retained the same title. See

   Minton v. Am. Bankers Ins. Grp., Inc., 2003 WL 21303330, at *1 (11th Cir. 2003).

           “Once an employee has established a prima facie case, the burden shifts to the employer to

   rebut the presumption of discrimination with evidence of a legitimate, nondiscriminatory reason for

   the adverse employment action.” Damon, 196 F.3d at 1358. The employer’s burden is “a burden of

   production, not of persuasion.” Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 769 (11th Cir. 2005).

   Because “this burden involves no credibility determination,” it is “exceedingly light.” Id. at 769–70.

   “So long as the employer articulates a clear and reasonably specific non-discriminatory basis for its

   actions, it has discharged its burden of production.” Id. at 770 (cleaned up).

           If the employer can meet this “light” threshold, the burden shifts back to “the employee [to]

   show that the reason was a pretext and that unlawful discriminatory animus was the actual

   motivation.” Reed v. Forney Indus., Inc., 800 F. App’x 782, 786 (11th Cir. 2020). “An employee must

   meet the employer’s proffered reason head on and rebut it.” Bruno v. Greene Cty. Sch., 801 F. App’x

   681, 684 (11th Cir. 2020). The wisdom of a defendant’s decision is irrelevant. The Eleventh Circuit,

   in fact, “has repeatedly and emphatically held that a defendant may terminate an employee for a good

   or bad reason without violating federal law.” Damon, 196 F.3d at 1361. Courts “are not in the business


                                                      14
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 15 of 27



   of adjudging whether employment decisions are prudent or fair. Instead our sole concern is whether

   unlawful discriminatory animus motivates a challenged employment decision.” Id. A plaintiff may

   establish pretext by “showing weaknesses, implausibilities, inconsistencies, incoherencies, or

   contradictions in the employer’s rationale. But plaintiffs may not recast the reason or merely quarrel

   with its wisdom.” Jones v. RS & H, Inc., 775 F. App’x 978, 986 (11th Cir. 2019).

                                                    ANALYSIS

           The Plaintiff admits that she has no direct evidence of discrimination. See Response at 6. The

   question we must address today, then, is whether she has adduced enough circumstantial evidence of

   discrimination to survive at summary judgment. We begin, however, with a discrepancy in the

   Defendant’s briefing.

           For obvious reasons, the Plaintiff has proceeded in this litigation on the theory that she was

   discharged and that her job was replaced. See id. As to who replaced her, the Plaintiff points to some

   combination of Dr. Collum and Brittany Steele. Id. at 7. In other words, she unambiguously asks the

   Court to construe her claim as arising under the more lenient discriminatory-discharge test. See id. The

   Defendant, by contrast, can’t seem to make up its mind about which test applies. On the one hand,

   the Defendant appears to agree with the Plaintiff that the case should be analyzed under the

   discriminatory-discharge framework. See Mot. at 5. On the other, the Defendant attacks the Plaintiff

   for failing to show that she was ever “replaced” in the first instance. See id. at 6. In saying so, of course,

   the Defendant seems to ask the Court to deploy the more stringent reduction-in-force test. See id. As

   a preliminary matter, then, we must decide which of these two tests to apply.

           Fortunately, in a 2003 case—Minton v. American Bankers Insurance Group—the Eleventh Circuit

   tackled precisely the same question. 2003 WL 21303330, at *1. To answer it, the court compared the

   plaintiff’s job title and responsibilities with his “replacement’s.” Id. Noting that no one person had

   assumed the plaintiff’s title—and that the plaintiff’s responsibilities were divided among several


                                                        15
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 16 of 27



   different employees—the Eleventh Circuit concluded that the plaintiff had not been replaced. Id.

   (“[The plaintiff] had many responsibilities at the Defendant company. [The new employee] absorbed

   some, but not all, of [the plaintiff’s] responsibilities. He assumed none of [the plaintiff’s] duties, nor

   did he assume [the plaintiff’s] title.”). “Accordingly,” the Court found, “[the plaintiff’s] position was

   eliminated.” Id.

           In deciding which test to apply, of course, we must continue to view conflicting evidence in

   the light most favorable to the non-movant. See Mazzeo v. Color Resolutions Int’l, LLC, 746 F.3d 1264,

   1272 (11th Cir. 2014) (“In this case, [the plaintiff] presented evidence which, viewed in the light most

   favorable to him, suggests that [the employer] replaced him shortly after his termination. On remand,

   the district court will need to use the standard version of the ADEA prima facie case in evaluating

   [the defendant’s] motion for summary judgment.”). Even so, this case isn’t close because the Plaintiff

   has failed to adduce any evidence for her position that Dr. Collum and Ms. Steele replaced her. For

   starters, it’s undisputed that neither Dr. Collum nor Ms. Steele inherited the Plaintiff’s title as Assistant

   Head of School. Compare Collum Job Description & Steele Job Description with Regina Job

   Description. In fact, all agree that, even today, there is no Assistant Head of School. See Def. SOF ¶

   28; Pl. SOF. ¶ 28.

           Nor did anyone assume the Plaintiff’s job duties. The Plaintiff maintains that her

   responsibilities “were reassigned to Dr. Collum . . . and to Ms. Steele[.]” Response at 7. But the record

   unambiguously belies this contention. Ms. Steele, in fact, denied doing any of the Plaintiff’s 20 job

   responsibilities—except, of course, for the six that apply to just about everybody else. So, for example,

   Ms. Steele admitted that, like the Plaintiff, she had a responsibility “to sustain and enhance the school’s

   climate and culture, involving faculty and families in support of the school’s mission, vision, and

   values” and “to participate in the life of the school and establish a campus presence in order to retain

   a clear sense of the program.” Steele Dep. [ECF No. 42-7] at 30–37. Ms. Steele clarified, though, that


                                                        16
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 17 of 27



   these broad responsibilities apply to all employees in common. Id. at 65 (“Q: So other than things that

   you have done as part of the scheduling committee or your participation in the admissions process or

   your participation in things that were every employee’s or every administrator’s responsibility, you

   don’t have any of Ms. Regina’s job duties today, do you? A: No.”).

           The Plaintiff’s suggestion that Dr. Collum replaced her fares no better. The Plaintiff, in fact,

   doesn’t identify a single one of her old job duties—nor does the Court see any—that overlap with Dr.

   Collum’s responsibilities. Compare Collum Job Description with Regina Job Description. The Plaintiff,

   after all, worked with students and had nothing to do with the School’s finances, see Regina Job

   Description, while Dr. Collum handles the School’s finances and construction projects, not its

   students. See Collum Job Description. 13

           And Dr. Ferguson repeatedly confirmed what the Collum and Steele Job Descriptions tell

   us—that she wanted to see “what [she] can absorb so that [she] can look at eliminating positions that

   [she] can take on that job.” Ferguson Dep. at 51. If anything, then, it appears that Dr. Ferguson

   assumed most of the Plaintiff’s responsibilities. 14




   13
      And, while Dr. Collum does deal with student disciplinary issues, see Collum Job Description, the
   Eleventh Circuit has allowed some overlap, see Minton, 2003 WL 21303330, at *1. In Minton, remember,
   the Eleventh Circuit found that “[the plaintiff’s] former duties were scattered among several
   employees[.]” Id. Still, the court concluded that the plaintiff’s job was eliminated. Id. And this makes
   sense: when a company downsizes, job functions don’t (usually) disappear; they are, rather (as they
   were in Minton), redistributed among a group of employees. There’s thus nothing inconsistent about a
   company that, after eliminating a position, divides up some of the outgoing position’s responsibilities
   among the remaining employees. This, in fact, is the best way to read the Plaintiff’s allegations about
   what happened here. The Plaintiff, after all, says that her old responsibilities were redistributed among
   two people. As we’ve already said, the evidence doesn’t really corroborate this claim. But the point
   here is that, even if the Plaintiff were right about this, her contention would only further support the
   Defendant’s argument that her job was eliminated—and that no one person replaced her.
   14
      This doesn’t save the Plaintiff’s claim because she never argues that Dr. Ferguson replaced her. See
   generally Response. Nor could she. Dr. Ferguson after all, took over a position (Head of School) the
   Plaintiff never held.
                                                          17
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 18 of 27



           The only other evidence the Plaintiff submits in support of her claim that Dr. Collum and Ms.

   Steele replaced her is her testimony that, on her last day, she “had to go through all of [her] job duties

   descriptions with [Steele], show [Steele] where all of the files were, where all of [the Plaintiff’s]

   materials were, go through the filing cabinets in the back rooms. So anything that [the Plaintiff] did as

   assistant head of school, [the Plaintiff] had to inform Ms. Steele.” Regina Dep. at 151. This doesn’t

   come close. To begin with, this checkout conversation didn’t even involve Dr. Collum—so it’s hard

   to see how it helps to implicate him as the Plaintiff’s replacement. More importantly, there’s no

   evidence that this conversation reflects anything more than the kind of routine exit procedure every

   company in America has implemented. Every company, after all, must have some procedure for dealing

   with an employee’s departure—for tying up loose ends, closing open projects, and running with

   ongoing ones. And, of course, someone at the company has to follow that procedure—has to lead the

   outgoing employee through an exit interview, collect her files, transfer projects, etc. There’s no reason

   to believe that the person who’s tasked with conducting this exit interview is necessarily—or even

   most of the time—the outgoing employee’s replacement. And the Plaintiff, for her part, never explains

   how (or why) Ms. Steele’s involvement in the exit interview implicates her as the Plaintiff’s replacement.

   Nor could she. As we’ve explained, a close comparison of Ms. Steele’s and Dr. Collum’s job titles and

   descriptions with the Plaintiff’s reveals that neither employee assumed the Plaintiff’s role.

           Because, in short, the Plaintiff’s position was eliminated, we must analyze her claim under the

   reduction-in-force test. As we explain later on, however, her claim would fail even under the more

   lenient discriminatory-discharge test.

           I.      Reduction in Force

           Let’s start with the reduction-in-force test. To recap, when the plaintiff’s position has been

   eliminated, “the plaintiff must [1] show that he was in the protected age group and was adversely

   affected by an employment decision, [2] establish that he was qualified for the position held (or to

                                                      18
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 19 of 27



   assume another position) at the time of discharge and [3] present sufficient evidence from which a

   reasonable jury could find that the employer intended to discriminate on the basis of age through its

   employment decision.” Zaben, 129 F.3d at 1457.

           The first element is easy: the parties agree both that the Plaintiff was in the protected age group

   and that she suffered an adverse employment action. See Mot. at 6; Response at 7. The second element

   is similarly straightforward. As the Plaintiff points out, an employee’s long tenure with a company can

   yield an inference that the employee is qualified for the position. See Liebman, 808 F.3d at 1299. In

   Liebman, as here, the plaintiff had been in the same position for three years and had performed

   “substantially similar duties for the preceding six years.” Id. The Eleventh Circuit found that nine years

   was long enough to support the inference that the plaintiff was qualified for his job. Id. Like the

   plaintiff in Liebman, the Plaintiff had been the Assistant Head of School for three years (between 2013

   and 2016). See Spirou Dep. at 46. Before that, she had been the de facto Assistant Head of School in

   her role as “Middle School Coordinator.” Id. And she was good at her job. Dr. Ferguson’s

   predecessor—Dr. Spirou—described the Plaintiff as doing “an exceptional job, was an effective

   employee.” Id. at 52; see also id. at 55 (reading from Dr. Spirou’s 2012 assessment of the Plaintiff, which

   found that “Mrs. Regina has gone above and beyond her job description to ensure that this first year

   ran smoothly. . . . The Weiss School and I are extremely fortunate that she is part of our school.”).

   The Plaintiff, in short, is entitled to the inference that she was qualified for her role as Assistant Head

   of School. 15




   15
     This inference cannot be rebutted by allegations of poor performance. Rather, poor performance
   goes to the separate question of whether a defendant had a legitimate reason for termination. See
   Damon, 196 F.3d at 1360 (“We also have unambiguously held that allegations of poor performance
   against plaintiffs discharged from long-held positions may be properly considered, only after a prima
   facie case has been established, when a court evaluates the pretextual nature of an employer’s proffered
   nondiscriminatory reasons for termination.”).


                                                       19
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 20 of 27



           But the Plaintiff falls short on the third element. To succeed at this final step, the Plaintiff

   must submit evidence “by which a fact finder reasonably could conclude that the employer intended

   to discriminate on the basis of age in reaching that decision.” Vaughan v. Morgan Stanley DW, Inc., 158

   F. App’x 205, 207 (11th Cir. 2005). In other words, the Plaintiff must show that “either the employer

   consciously refused to consider retraining or relocating the plaintiff due to his protected-class

   membership, or that the employer considered his protected-class membership as a negative factor in

   that consideration.” Mitchell, 504 F. App’x at 870. Either “statistical evidence or other evidence of a

   pattern of terminating older workers may be used to satisfy [this prong.]” Id.

           The problem for the Plaintiff is that she has submitted neither kind of evidence here. See

   generally Response. She advances no statistical evidence at all, identifies no pattern of terminating older

   employees, and never suggests that the Weiss School nefariously relies, in its termination decisions,

   on some proxy for age (such as pensioner status). Id. Nor does she claim that Dr. Ferguson, the

   relevant decisionmaker, made any derogatory comments about her—age-related or otherwise. Id.

   Without any such evidence, we’re left with only this: (1) the Plaintiff is over 40 years old; (2) she was

   qualified to do her job; and yet (3) she was fired. This is plainly insufficient. As the Eleventh Circuit

   has explained, “the plaintiff must produce some evidence that the employer did not treat him neutrally

   with respect to his age, but, instead discriminated based upon it. The evidence must lead the factfinder

   to reasonably conclude either that the employer consciously refused to consider retraining or relocating

   the plaintiff due to his protected-class membership, or that the employer considered his protected-class

   membership as a negative factor in that consideration.” Mitchell, 504 F. App’x at 870 (emphasis added

   & cleaned up). Since the Plaintiff has failed to adduce any evidence of conscious refusal or improper

   consideration, she’s failed to establish a prima facie case.




                                                         20
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 21 of 27



           II.     Discriminatory Discharge

           As we’ve said, however, the Plaintiff’s claim would fail even under the more lenient

   discriminatory-discharge test.

           A.      Prima Facie Case

           To establish a prima facie case under this test, the Plaintiff must show that: “(1) [s]he was a

   member of the protected group between the age of forty and seventy; (2) [s]he was subject to an

   adverse employment action; (3) a substantially younger person filled the position from which [s]he

   was discharged; and (4) [s]he was qualified to do the job from which [s]he was discharged.” Liebman,

   808 F.3d at 1298. We’ve already established that the Plaintiff meets the first, second, and fourth

   elements. And, assuming for a moment that she was replaced, only one element remains: whether her

   replacement was “substantially younger.”

           Again, this one’s easy. The Eleventh Circuit has held that an age gap of three years can satisfy

   this element. See Carter v. DecisionOne Corp. Through C.T. Corp. Sys., 122 F.3d 997, 1003 (11th Cir. 1997)

   (“[S]he completed her prima facie case by proving that she was replaced by a man three years younger

   than her, an age difference this court has found legally significant for ADEA purposes.”). In light of

   Carter, both Dr. Collum (age 42), see Pl. SOF ¶ 50, and Ms. Steele (age 34), id. ¶ 51, could qualify as

   “substantially younger” than the Plaintiff (age 56), see Regina Dep. at 10.

           If we were to apply the discriminatory-discharge test, then, the Plaintiff would succeed at

   establishing her prima facie case—thus shifting to the Defendant the burden of advancing “a

   legitimate, nondiscriminatory reason for the adverse employment action.” Damon, 196 F.3d at 1358.

           B.      Legitimate Non-Discriminatory Reason

           Of course, the Defendant has done just that. “The employer may fire an employee for a good

   reason, a bad reason, a reason based on erroneous facts, or for no reason at all, as long as its action is

   not for a discriminatory reason. While an employer’s judgment or course of action may seem poor or


                                                      21
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 22 of 27



   erroneous to outsiders, the relevant question is simply whether the given reason was a pretext for

   illegal discrimination. The employer’s stated legitimate reason . . . does not have to be a reason that

   the judge or jurors would act on or approve.” Nix v. WLCY Radio/Rahall Comms., 738 F.2d 1181, 1187

   (11th Cir. 1984), abrogated on other grounds by Lewis v. City of Union City, 918 F.3d 1213 (11th Cir. 2019).

   For this reason, the employer’s burden—“a burden of production, not of persuasion”—is

   “exceedingly light.” Vessels, 408 F.3d at 769–70. “So long as the employer articulates a clear and

   reasonably specific non-discriminatory basis for its actions, it has discharged its burden of

   production.” Id. at 770 (cleaned up).

           The Defendant easily clears this low bar. In the wake of the FCIS report, it wanted to improve

   its financial standing—an objective it set out to accomplish by reducing unnecessary expenses (e.g.,

   by having Dr. Ferguson assume the duties of both Assistant Heads of School) and increasing revenue

   (e.g., by hiring a Director of Marketing). Def. SOF ¶¶ 9–10, 24–28; Pl. SOF ¶¶ 9–10, 24–28. And,

   unsurprisingly, the Eleventh Circuit has held that financial pressure—like the kind of pressure the

   FCIS report placed on the School—is a “legitimate, nondiscriminatory” reason to trim one’s labor

   force. Sims v. MVM, Inc., 704 F.3d 1327, 1334 (11th Cir. 2013).

           Because the desire to save money “might motivate a reasonable employer,” the Defendant has

   met its “exceedingly light” burden here. Chapman, 229 F.3d at 1030.

           C.      Pretext

           At this final step, the burden shifts back to the Plaintiff to show that the Defendant’s

   articulated reasons are pretextual. See Reed, 800 F. App’x at 786. “To show pretext, the plaintiff must

   ‘demonstrate that the proffered reason was not the true reason for the employment decision.’”

   Jurriaans v. Ala. Coop. Extension Sys., 806 F. App’x 753, 755 (11th Cir. 2020) (quoting Brooks v. Cty.

   Comm’n of Jefferson Cty., 446 F.3d 1160, 1163 (11th Cir. 2006)). In other words, a plaintiff must show




                                                       22
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 23 of 27



   “both that the reason was false, and that discrimination was the real reason.” Id. at 755 (quoting St.

   Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993)).

           To satisfy this burden, a plaintiff can point to “weaknesses, implausibilities, inconsistencies,

   incoherencies, or contradictions in the proffered explanation.” Id. But “[a] plaintiff is not allowed to

   recast an employer’s proffered nondiscriminatory reasons or substitute his business judgment for that

   of the employer. . . . [A]n employee must meet that reason head on and rebut it, and the employee

   cannot succeed by simply quarreling with the wisdom of that reason.” Chapman, 229 F.3d at 1030.

   This is because “[f]ederal courts do not sit as a super-personnel department that reexamines an entity’s

   business decisions. No matter how medieval a firm’s practices, no matter how high-handed its

   decisional process, no matter how mistaken the firm’s managers, the ADEA does not interfere. Rather

   our inquiry is limited to whether the employer gave an honest explanation of its behavior.” Id. (cleaned

   up). In the end, therefore, “the inquiry into pretext centers on the employer’s beliefs, not the

   employee’s[.]” Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1266 (11th Cir. 2010). 16

           The Plaintiff devotes the whole “pretext” portion of her brief to her view that the Defendant’s

   purported concern about its bloated payroll is false. See Response at 10–12. In support of this position,

   she argues that “the record evidence establishes that Defendant did not decrease expenses or save

   money by eliminating Plaintiff’s position[.]” Id. at 11. And, she adds, the FCIS report could not have

   been the impetus for the Defendant’s (alleged) restructuring because Dr Spirou had warned the Board

   about the asset-to-liability ratio “long before” the FCIS report came out. Id. In the Plaintiff’s view,



   16
     In the absence of pretext, a plaintiff may survive summary judgment if she presents “a sufficiently
   persuasive ‘mosaic of circumstantial evidence[.]’” Washington v. United Parcel Serv., Inc., 567 F. App’x
   749, 752 (11th Cir. 2014). Because the Plaintiff offers no such mosaic—and never suggests that she
   could—she has waived any such argument. See Case v. Eslinger, 555 F.3d 1317, 1329 (11th Cir. 2009)
   (“A party cannot readily complain about the entry of a summary judgment order that did not consider
   an argument they chose not to develop for the district court at the time of the summary judgment
   motions.”).

                                                       23
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 24 of 27



   then, the “Defendant cannot now use this same asset-to-liability ratio, and the known reasoning

   therefore, as a rationale for Plaintiff’s termination.” Id.

              But there are three (main) problems with the Plaintiff’s argument—all of them fatal.

              First, even if we agree with the Plaintiff 17 that the Defendant’s restructuring didn’t work—

   because it resulted in a slight increase in salaries, see Weiss School Budgets at 1–4—the Plaintiff

   identifies no evidence for her position that the Defendant wasn’t trying to fix its bulging budget. And,

   of course, at this step of the analysis, it’s the Defendant’s motive that matters. See Alvarez, 610 F.3d at

   1266. So, for instance, the Plaintiff does not dispute that the School was suffering from an asset-to-

   liability ratio that concerned it accrediting agency. See Pl. SOF ¶ 10 (admitting that the “FCIS Report

   states that ‘there is concern regarding the asset to liability ratio’”). Nor does she ever suggest either that

   it would have been sensible for the Defendant to ignore FCIS’s concerns or that the School did, in

   fact, disregard FCIS’s recommendations. Either way, the fact that the restructuring failed—or that it

   didn’t work as intended—doesn’t establish that the Defendant wasn’t trying to fix its “concerning”

   asset-to-liability ratio. And that’s really the end of the matter.

              In this respect, our facts look a lot like Ostrow v. GlobeCast America Inc., 2011 WL 4971974, at

   *2 (S.D. Fla. Oct. 19, 2011) (Rosenbaum, J.), aff’d 489 F. App’x 433 (11th Cir. 2012). In that case, as

   here, the plaintiff claimed that, “contrary to [the defendant’s] stated intention of saving money by

   releasing [the plaintiff], as it turned out, [the plaintiff’s] termination actually caused [the defendant] to

   incur additional expenses.” Id. Judge Rosenbaum was unpersuaded. She recognized that, “even if time

   proved wrong [the defendant’s] assumptions that it would save money by ending [the plaintiff’s]

   employment, it matters not, as long as [the defendant] actually believed that terminating [the

   defendant’s] employment would do so.” Id. In other words, a defendant’s failure to save money doesn’t




   17
        (as we must at this stage of the case).
                                                        24
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 25 of 27



   establish that the defendant was lying about trying to save money. Judge Rosenbaum thus denied the

   plaintiff’s motion for reconsideration and reaffirmed her previous order, in which she had (as we do

   here) granted the employer’s motion for summary judgment. Id. at *3.

             Our case is just the same. Dr. Ferguson, the Head of School, eliminated two Assistant Heads

   of School and took over their duties. She also recruited a Director of Marketing to boost enrollment

   (and, by extension, revenue). The Defendant’s actions are thus perfectly consistent with its stated

   motive of reducing expenses and rebalancing its “concerning asset-to-liability ratio.” 18

             Second, the evidence is undisputed that the Defendant’s revenue grew, and that Dr Ferguson’s

   efforts succeeded in turning a deficit into a surplus. Indeed, even with the slight salary bump the

   Plaintiff has identified, the record is pellucid (and unrebutted) that the School (1) dramatically

   increased enrollment, see Ferguson Dep. at 99 (“[W]e have increased enrollment by 50 students.”), and

   (2) converted its deficit into a surplus, see id. at 115 (saying that the school went from a $284,000 deficit

   to a $499,000 surplus). Even taking the Plaintiff’s figures as reflecting a slight salary increase, then, the

   Defendant’s strategy worked. A Defendant can hardly be faulted for effectuating successful budgetary

   policy.

             Third, even if the Plaintiff could show that the Defendant’s articulated non-discriminatory

   reason was false, she would still lose because she has failed to establish that the “real reason” for her

   non-renewal was discriminatory animus. See Jurriaans, 806 F. App’x at 755 (noting that a plaintiff must

   show “both that the reason was false, and that discrimination was the real reason”). Here, again, we ask




   18
      The Plaintiff’s suggestion that the Defendant’s stated rationale for her non-renewal must be false
   because the School had known about its distended asset-to-liability ratio for years is equally misplaced.
   It’s one thing for Dr. Spirou to know about a problem and to fail to correct it. It’s another thing
   entirely for the School’s accreditation agency to command the School to trim its budgets. As the
   Defendant points out, in an assertion the Plaintiff doesn’t dispute, “[f]ailure to follow these FCIS
   recommendations could have led the Weiss School to [be] placed on probation or lose its
   accreditation.” Def. SOF 13; cf. Pl. SOF 13 (“Undisputed.”).
                                                        25
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 26 of 27



   only what went on inside “the decision maker’s head.” Alvarez, 610 F.3d at 1266. The Plaintiff has

   adduced no evidence of discriminatory animus. She, in fact, points to no comments or conduct by Dr.

   Ferguson (the final decisionmaker) that, even arguably, support an inference of discrimination. See

   generally Response. To the contrary, Dr. Ferguson was clear—in deposition testimony the Plaintiff

   makes no effort to rebut—that she made the non-renewal decision by herself and that, in doing so,

   she never considered the Plaintiff’s age. See Ferguson Dep. at 83; Ferguson Decl. ¶ 12. Instead, she

   swore, the decision was based solely on her “obligation to be a good steward of the Weiss School’s

   resources.” Ferguson Decl. ¶ 12. Now, if the Plaintiff had some other testimony or documents that

   contradicted Dr. Ferguson’s assertions, then we’d deny summary judgment and let the jury decide

   whom to believe. But the Plaintiff has produced nothing to refute Dr. Ferguson’s testimony. 19 She

   doesn’t even include a section on this issue in her brief. See generally Response. And it’s blackletter law

   that the Plaintiff’s unsupported speculation about the Defendant’s discriminatory intent “presents a

   mere scintilla of evidence of bias, which is insufficient” to survive summary judgment. Dugandzic v.

   Nike, 807 F. App’x 971, 977 (11th Cir. 2020).

           Nor (as we’ve indicated) does the Plaintiff support her claim with any statistical evidence.

   Apparently, the Plaintiff was one of six employees the Defendant laid off in 2016. It would be

   interesting to know those employees’ ages. Were they all older than the ones who remained? Younger?



   19
     The Plaintiff gestures at an argument that she should have been retained as a language-arts teacher.
   Response at 8. But she doesn’t put forth any evidence to support the proposition that Dr. Ferguson’s
   stated rationale for hiring Ms. Dougherty—whom Dr. Ferguson knew and respected from a previous
   job—was false. See Ferguson Dep. at 78–79 (“Kelsey Dougherty worked for me for years. I didn’t have
   to do an interview process. I put her though all her professional development.”); see generally Response.
   Viewed in the light most favorable to the Plaintiff, the Plaintiff’s testimony that she was told there
   were no positions available—and that, when she asked about language arts, she never heard back—
   supports the conclusion only that Dr. Ferguson deliberately hid the language-arts position from her in
   order to give it to her old colleague. But that’s not enough—principally because there is no evidence
   that, in choosing Ms. Dougherty over the Plaintiff, Dr. Ferguson considered the Plaintiff’s age at all.
   See id. (“Q: And it’s your position that following [the Plaintiff] not getting back to you, that’s when
   Kelsey Dougherty was contacted and that’s when you offered her the position? A: I did.”).
                                                       26
Case 9:19-cv-80913-RKA Document 56 Entered on FLSD Docket 03/09/2021 Page 27 of 27



   Do their ages reveal nothing at all about the Defendant’s intentions? We’ll never know—because

   neither party tells us. With an “n” of one, this Court can only say that the Plaintiff is a member of a

   protected class whose contract was not renewed. Under the law of our Circuit, that’s not nearly enough

   to get to a jury.

                                                    ***

           Because the Plaintiff has produced no evidence—direct or circumstantial—for her position

   that she was let go because of her age, this Court ORDERS AND ADJUDGES as follows:

           1. The Defendant’s Motion for Summary Judgment [ECF No. 35] is GRANTED.

           2. The Plaintiff’s Motion for Partial Summary Judgment [ECF No. 32] is DENIED as

                moot.

           3. The Clerk of Court shall CLOSE this case.

           4. Under FED. R. CIV. P. 58, the Court will enter an order of final judgment separately.

           5. All other pending motions are DENIED as moot, all hearings are CANCELLED, and

                any deadlines are TERMINATED.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 8th day of March 2021.




                                                          _________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE

   cc:     counsel of record




                                                     27
